Citation Nr: 1452460	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-45 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 21, 2004, for a grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active military duty from November 1966 to November 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2009, the Veteran provided testimony before a Decision Review Officer (DRO) at the RO.  In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

The case was previously before the Board in January 2012, at which time the Board granted an effective date for PTSD of January 21, 2004, rather than July 25, 2008, as assigned in the December 2008 rating decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2013, the Court vacated the Board's decision concerning the issue and remanded the matter.

In October 2013, the Board remanded the claim for development consistent with the Court's April 2013 decision.  Unfortunately, the requested development has not yet been completed and remand of the matter is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the October 2013 remand, the Board requested, in part, that an opinion be obtained from a VA examiner to determine the onset date of the Veteran's PTSD due to his in-service stressor.  In May 2014, a VA examiner reviewed the evidence of record and determined that since the Clinician-Administered PTSD scale (CAPS) was not used before an August 25, 2008, VA examination, the examiner could not state that PTSD manifested prior to that date.  However, the Board notes that CAPS, although widely used to diagnose and evaluate the severity of PTSD, its use is not necessary for diagnosis.  Indeed, VA regulations do not require it and, as the Board noted in October 2013, a VA examiner diagnosed PTSD based upon the verified stressor on January 21, 2004.  The question, therefore, before the VA examiner was valid and an opinion must still be obtained: when did the Veteran's PTSD first manifest?  This question must be answered based upon the evidence of record, including the Veteran's reports to VA and to his treatment providers and their findings.  

The Board notes that throughout this appeal, two different versions of the Diagnostic and Statistical Manual of Mental Disorders (DSM) were in effect, specifically the DSM-III-R and the DSM-IV.  Therefore, the opinion obtained from the VA examiner must respond to the question at hand in terms conforming to each versions of the DSM.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA psychologist or psychiatrist as to when the Veteran's PTSD first manifested based on a review of the claims file.  The examiner should make this determination using criteria found in the DSM-III-R and DSM-IV, to include the consideration of any relevant stressor information found in the claims file.  The examiner is advised that the use CAPS is not required under the regulations.  The examiner must answer the question based upon the evidence of record, including the Veteran's reports to VA and to his treatment providers, as well as their findings.  

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



